NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



R. KEITH HOWARD, II,                       )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D17-431
                                           )
DEPARTMENT OF REVENUE, on                  )
behalf of JENNY ELIZABETH FALCON,          )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 16, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Donna Padar Berlin, Judge.

Ann M. Allison of Allison Law Group,
Temple Terrace, for Appellant.

Pamela Jo Bondi, Attorney General, and
Toni C. Bernstein, Senior Assistant Attorney
General, Tallahassee, for Appellee.

PER CURIAM.


             Affirmed.


KELLY, LUCAS, and BADALAMENTI, JJ., Concur.